Order filed June 14, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-17-00575-CV

 GRACIE NGUYEN; PATRICK SANCHEZ; TAMARA AND DERRICK
  O’NEAL, INDIVIDUALLY AND AS REPRESENTATIVES OF THE
  ESTATE OF DE’ANDRE TATUM, DECEASED; ERICA D. HALL;
CURTISHA DAVIS; ARTHUR ZAMARRIPA, AS NEXT FRIEND OF A.Z.;
              AND WLLLAM JOSMA, Appellants

                                       V.

       SXSW HOLDINGS, INC.; SXSW LLC; PATRICK LOWE;
   TRANSPORTATION DESIGN CONSULTANTS; AND THE CITY OF
                     AUSTIN, Appellees

                  On Appeal from the 261st District Court
                           Travis County, Texas
                  Trial Court Cause No. D-1-GN-17-002229

                                  ORDER
      The clerk’s record was filed August 25, 2017. Our review has determined that
relevant items have been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c).
       In an order issued June 4, 2019, we directed the Travis County District Clerk
to file a supplemental clerk’s record containing Plaintiff William Josma’s
Amended Petition filed March 15, 2016 in cause number D-1-GN-16-001142. A
supplemental clerk’s record was filed on June 4, 2019, but it does not contain the
requested document.

       Accordingly, the Travis County District Clerk is directed to file a
supplemental clerk’s record on or before June 21, 2019 containing the Plaintiff
William Josma’s Amended Petition filed March 15, 2016 in cause number D-1-
GN-16-001142. A copy of the requested document is attached to this order.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                       PER CURIAM
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                              .D
                                 is
                                   tri
                                      ct
                                           Cl
                                             er
                                                k
                                                    Ve
                                                         lv
                                                            a
                                                                L.
                                                                     Pr
                                                                          ic
                                                                             e